Case 2:19-cv-04618-RGK-JPR Document 57-1 Filed 05/15/20 Page 1 of 2 Page ID #:5233




    1 KENNETH B. WILSON (SBN 130009)
      ken@coastsidelegal.com
    2 COASTSIDE LEGAL
      455 1st Avenue
    3 Half Moon Bay, California 94019
    4 Telephone: (650) 440-4211
    5 JOSHUA M. MASUR (SBN 203510)
      jmasur@zuberlawler.com
    6 ZUBER LAWLER & DEL DUCA LLP
    7 2000 Broadway Street, Office 154
      Redwood City, California 94063
    8 Telephone: (650) 866-5901
      Facsimile: (213) 596-5621
    9
   10 ZACHARY S. DAVIDSON (SBN 287041)
       zdavidson@zuberlawler.com
   11 ZUBER LAWLER & DEL DUCA LLP
      350 S. Grand Ave., 32nd Fl.
   12 Los Angeles, California 90071
   13 Telephone: (213) 596-5620
      Facsimile: (213) 596-5621
   14 Attorneys for Defendant
   15 REDBUBBLE INC.
   16                      UNITED STATES DISTRICT COURT
   17        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19 Y.Y.G.M. SA d.b.a. BRANDY             Case No. 2:19-cv-04618-RGK (JPRx)
      MELVILLE, a Swiss corporation,
   20                                       DECLARATION OF JOSHUA M.
                         Plaintiff,         MASUR IN SUPPORT OF
   21                                       DEFENDANT REDBUBBLE INC.’S
           v.
   22                                       MOTION IN LIMINE NO. 3 TO
      REDBUBBLE INC.,                       EXCLUDE EVIDENCE AND
   23                                       ARGUMENT OF DAMAGES
                         Defendant.
   24
                                            [Filed concurrently with Notice of Motion
   25                                       and Motion in Limine; [Proposed] Order]
   26                                       Hearing Date: June 30, 2020
   27                                       Time:         9:00 a.m.
                                            Courtroom: 850
   28                                       Hon. R. Gary Klausner

                                             1
Case 2:19-cv-04618-RGK-JPR Document 57-1 Filed 05/15/20 Page 2 of 2 Page ID #:5234




    1                     DECLARATION OF JOSHUA M. MASUR
    2         I, Joshua M. Masur, declare as follows:
    3         1.    I am an attorney duly admitted to practice before this Court. I am a
    4 partner with Zuber Lawler & Del Duca LLP, attorneys of record for Defendant
    5 Redbubble Inc. I have personal knowledge of the facts stated herein, and if called to
    6 testify, I could competently do so.
    7         2.    Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s
    8 Initial Disclosures, served on October 11, 2019.
    9         3.    Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s
   10 Responses to Redbubble’s First Set of Requests for Production, served on
   11 November 25, 2019.
   12         4.    Attached hereto as Exhibit F is a true and correct copy of Plaintiff’s
   13 Responses to Redbubble’s First Set of Interrogatories, served on November 25,
   14 2019.
   15         I declare under penalty of perjury under the laws of the United States of
   16 America that the foregoing is true and correct.
   17         Executed on this 15th day of May, 2020, at Redwood City, California.
   18
   19                                                /s/ Joshua M. Masur
   20                                                Joshua M. Masur
   21
   22
   23
   24
   25
   26
   27
   28

                                                 2
